Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

I. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10867574. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.
Claim 7-14 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patents: 10475412 10276124 10096295 and 9847071 Although the claims at issue are not identical, they are not patentably distinct from each other. Comparison table is not repeated for US patents 10475412 10276124 10096295 and 9847071 because it is substantially similar to the comparison table shown below.


Instant Application
U.S. Patent No. 10867574 B2
7. A liquid crystal display device comprising: a first substrate, a second substrate facing the first substrate, a liquid crystal between the first substrate 
8. The liquid crystal display device according to claim 7, wherein a voltage difference between the common voltage and the image signal which is supplied to the pixel electrode in the third period is minimized.
9. The liquid crystal display device according to claim 7, wherein power consumed for detecting in the second mode is lower than power consumed for detecting in the first mode.
10. The liquid crystal display device according to claim 7, wherein scanning operations are performed for sequentially supplying the scanning voltage to the common electrodes in the second period and the fourth period.
11. The liquid crystal display device according to claim 7 further comprising: a voltage generation circuit, wherein a voltage which is generated by the voltage generation circuit in the second mode is lower than a voltage which is generated in the first mode.
12. The liquid crystal display device according to claim 7: wherein a state of the pixel transistor is OFF state in the fourth period.
13. The liquid crystal display device according to claim 7, wherein the first mode is normal operation mode and the second mode is the standby mode.
14. The liquid crystal display device according to claim 7, wherein color of the display section is black in the third period.




2. The liquid crystal display device according to claim 1, wherein a voltage difference between the common voltage and the image signal which is supplied to the pixel electrode in the third period is minimized.
3. The liquid crystal display device according to claim 1, wherein power consumed for detecting the conductor in the second mode is lower than power consumed for detecting the conductor in the first mode.
4. The liquid crystal display device according to claim 1, wherein scanning operations are performed for sequentially supplying the scanning voltage to the common electrodes in the second period and the fourth period.
5. The liquid crystal display device according to claim 1 further comprising: a voltage generation circuit, wherein a voltage which is generated by the voltage generation circuit in the second mode is lower than a voltage which is generated in the first mode.
6. The liquid crystal display device according to claim 1: wherein a state of the pixel transistor is OFF state in the fourth period.

8. The liquid crystal display device according to claim 1, wherein color of the display section is black in the third period.



The difference between Claim 7-14 of the instant application and Claim 1-8 of the patent 10867574 is that they use different language to describe substantially similar limitations.  As shown in the table above, claim 7-14 of the instant application are substantially identical in structure and function to claim 1-8 of the patent.  
 Therefore, it would have been obvious to a person having ordinary skill in the art to determine that the claims above are not patentably distinct from each other.





	








II. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noguchi et al. US 20100289765 discloses a display device with high detection accuracy.
Hotelling et al. US 20100194697 discloses a display with touch sensing circuity integrated into display pixel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/04/29/2021Primary Examiner, Art Unit 2692